The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




      Dated: January 7 2019




                                UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF OHIO

         In Re:                                       *      Case No. 18-32417 G

         Bernard J. Steinmiller                       *      HON. JOHN P. GUSTAFSON
         Kimilee J. Steinmiller
                                                      *

         Debtor(s)                                    *      Chapter 13

                        STIPULATED ORDER AMENDING CHAPTER 13 PLAN

                 Now comes Elizabeth A. Vaughan, the Standing Chapter 13 Trustee, Debtor(s) and
         Counsel for Debtor(s) herein, who stipulate that the following Amendments to the Chapter 13
         Plan for the above referenced case are hereby agreed to by all parties. The parties further
         agree that upon entry of this Stipulated Order, the Amendments noted herein shall constitute a
         regularly filed amendment to the Chapter 13 Plan filed on 10/17/18 and Stipulated Order
         filed on 10/18/18       .
                   The Chapter 13 Plan payment originally proposed in the amount of
         $___504.00____per month, is hereby amended to
         $___536.00___ per month for the remaining 57 months of the 60 month plan.




18-32417-jpg       Doc 38   FILED 01/07/19      ENTERED 01/07/19 13:36:20           Page 1 of 2
                  The Chapter 13 Plan originally providing for payments to be made for a
       period of _____ months is hereby amended and the plan payments shall be made for a
       period of _____ months.


                The Chapter 13 plan originally proposed at a percentage of _____% is
       hereby modified to the percentage of ______%


                   The Debtor(s) are not required to turn over tax refunds during the pendency
       of this case.


                There shall be no future modification of dividend to unsecured creditors
       below 100%.

              The parties further agree that all other aspects of the Chapter 13 Plan for the above-
       captioned case shall remain the same.

               /s/ Elizabeth A. Vaughan________________
               Standing Chapter 13 Trustee

               /s/ Gordon Barry______________________
               Attorney for Debtor(s)

               /s/ Bernard Steinmiller__________________
               Debtor

               /s/ Kimilee Steinmiller___________________
               Debtor




18-32417-jpg    Doc 38    FILED 01/07/19       ENTERED 01/07/19 13:36:20            Page 2 of 2
